Citation Nr: 9923812	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-30 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
postoperative perianal abscess.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from December 1962 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied the veteran an 
increased (compensable) evaluation for his service-connected 
postoperative residuals of a perianal abscess.

The Board observes that a decision by the RO in March 1993 
denied the veteran an increased evaluation for his service-
connected perianal abscess.  A subsequent RO decision in 
September 1993 denied service connection for the residuals of 
a right foot injury.  A statement of the case addressing both 
these issues was furnished to the veteran in March 1995, but 
he failed to perfect an appeal in a timely manner thereafter.  
Consequently his currently claim for an increased evaluation 
for his service-connected perianal abscess residuals stems 
from the February 1997 rating decision noted above.



REMAND

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim for an increased 
rating is generally well grounded under § 5107(a) when an 
appellant indicates he has suffered an increase in 
disability.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
As the claim is well grounded, VA has a duty to assist the 
veteran in the development of the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In the context of an 
increased rating claim, VA's duty to assist includes 
providing a veteran with a complete examination of his 
service-connected disability.  Wilson v. Derwinski, 2 Vet. 
App. 16 (1991).

The veteran essentially maintains that his service-connected 
postoperative residuals of a perianal abscess are more severe 
than currently evaluated.  VA clinical records associated 
with his current claim are sparse and show only that he was 
noted to have a perianal abscess on VA hospitalization in 
late 1986 and that it was drained.  Statements from a private 
physician in April 1993, however, indicated that the veteran 
has a perianal abscess, which is becoming worse and causing 
problems with his buttocks and legs.

Where the record before the Board is inadequate to render a 
fully informed decision, as here, a remand is required.  
Ascherl v. Brown, 4 Vet. App. 371 (1993).  Under these 
circumstances, examination is warranted.  Accordingly, the 
case is REMANDED to the RO for the following:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected residuals of a 
postoperative perianal abscess.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.

2.  The veteran should be afforded a VA 
proctology examination to determine the 
nature and etiology of his service-
connected residuals of a postoperative 
perianal abscess.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings and should describe in detail 
the presence or absence and the extent of 
any functional loss.  Functional loss 
should include an opinion as to the 
degree of prolapse of the rectum, if any.  
Any opinion expressed by the examiner 
should be supported by reference to 
pertinent evidence.

3.  After undertaking any necessary 
development, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).





